Exhibit Consent of Independent Registered Public Accounting Firm We consent to the use of our report dated October 15, 2008 on the financial statements of Bellmore Corporation for the year ended July 31, 2008 and for the period from July 22, 2008 (inception) to July 31, 2008, included herein on the registration statement of Bellmore Corporation on Form S-1/A (amendment no.1), and to the reference to our firm under the heading "Experts" in the prospectus. Berman & Company, P.A. Certified Public Accountants Boca
